Citation Nr: 0520019	
Decision Date: 07/22/05    Archive Date: 08/03/05	

DOCKET NO.  04-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for 
bilateral sensorineural hearing loss and assigned a 
noncompensable evaluation.  The veteran, who had active 
service from October 1972 to October 1974, expressed 
disagreement with the evaluation assigned and appealed that 
decision to the BVA.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level I in the right ear and 
Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board 
acknowledges that the veteran was not provided a VCAA 
content-complying notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claim for a higher initial evaluation for the 
veteran's bilateral sensorineural hearing loss, although the 
veteran was provided notice of the VCAA in connection with 
his original claim for service connection for hearing loss.  
However, such notice is not required in this case.

With respect to this matter, the Board notes that the veteran 
raised the issue of entitlement to a higher initial 
evaluation for his bilateral sensorineural hearing loss in 
his Notice of Disagreement following the grant of service 
connection.  In such situations, an opinion from the VA 
General Counsel indicates that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that 
opinion, the General Counsel held that, "[i]f in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue."  The Board is bound in its decision by the 
precedent opinion of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

The Board also notes that the veteran and his representative 
have not argued that any error or deficiency in the VCAA 
notice has prejudiced the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  Under 
these circumstances the Board finds that the notification 
requirements of the VCAA have been satisfied.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
are associated with the claims file.  In addition, the 
veteran was afforded a VA examination that assessed the 
severity of the veteran's bilateral sensorineural hearing 
loss.  The veteran also submitted evidence of private 
audiological examinations in support of his claim.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the veteran's appeal, and, in fact, in a 
statement from the veteran dated in January 2004, he stated 
that he felt he had completely stated his case and requested 
that his case be forwarded to the BVA.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.


Background and Evidence

A rating decision dated in May 2003 granted service 
connection for bilateral sensorineural hearing loss.  That 
decision was based on a review of the veteran's service 
medical records and the findings of a VA examination 
performed in April 2003.  The rating decision noted that it 
was the examiner's opinion that it was as likely as not that 
the veteran's hearing loss was related to military noise.  
That rating decision assigned a noncompensable evaluation 
based on the findings of the April 2003 VA examination.

On the authorized audiological evaluation in April 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
35
85
80
54
LEFT
15
25
85
95
55

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left 
ear.

Following the examination the diagnosis was a severe 
sensorineural hearing loss, bilaterally, with excellent 
speech discrimination for the right ear and good speech 
discrimination for the left ear.

The veteran submitted reports of three private audiological 
evaluations performed in October 1975, October 2003 and 
December 2004.  The October 1975 and October 2003 
audiological evaluations do not contain speech discrimination 
scores and the December 2004 audiological evaluation does not 
contain an evaluation of the veteran's hearing at 3,000 Hertz 
or specify the type of speech discrimination test used.


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher initial evaluation 
for the veteran's bilateral sensorineural hearing loss.  
While the veteran has submitted private audiological 
evaluations in support of his claim, the Board notes that 
those audiological evaluations do not contain the clinical 
findings necessary to evaluate the severity of his bilateral 
hearing loss for VA purposes.  In this regard, VA regulations 
require clinical findings of pure tone thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz and a controlled speech test 
using the Maryland CNC test.  However, the October 1975 and 
October 2003 audiological evaluations contain no speech 
discrimination scores and the December 2004 audiological 
examination does not reflect an assessment of the veteran's 
hearing at 3,000 Hertz or specify the type of speech 
discrimination test used.  As such, this evidence cannot be 
used for evaluating the severity of the veteran's hearing 
loss under the Schedule for Rating Disabilities.

As for the results of a VA audiological examination performed 
in April 2003, that examination indicated that the average 
decibel loss was 54 for the right ear and speech 
discrimination was 96 percent.  This corresponds to Level I 
hearing in the right ear.  For the left ear, the average 
decibel loss was 55 and the speech discrimination was 
88 percent.  This translates into Level II hearing for the 
left ear.  When those values are applied to Table VII, it is 
apparent that the currently noncompensable evaluation for the 
veteran's bilateral hearing loss is accurate and appropriate.

The Board would also note that the provisions of 38 C.F.R. 
§ 4.86 are not for application in this case because the VA 
examination did not demonstrate that puretone thresholds at 
each of the four specified frequencies was 55 decibels or 
more, or that puretone thresholds at 1,000 Hertz was 
30 decibels or less and that the threshold at 2,000 Hertz was 
70 decibels or more.  Therefore, the Board concludes that a 
higher initial evaluation for the veteran's bilateral hearing 
loss is not warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, of 
the Code of Federal Regulations, whether or not they were 
raised by the veteran, as required by the United States Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there has been no assertion or showing that the 
veteran's bilateral hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996), Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for his bilateral hearing loss.  As such, the case 
does not present an approximate balance of positive and 
negative evidence for the application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5103(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


